Citation Nr: 1201772	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO. 08-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an increased disability rating greater than 10 percent for nephritis glomeruli. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to September 1951.     

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

The Board remanded this case in September 2010 for further development. After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's nephritis glomeruli disorder is manifested by constant albumin, confirmed upon laboratory testing. 


CONCLUSION OF LAW

The criteria are met for an increased disability rating of 30 percent, but no greater, for nephritis glomeruli. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic Code 7502 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in October 2006, June 2008, and September 2010. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The October 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). The June 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated). The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required. In this regard, the June 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his kidney disability. 

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). In this case it was not. If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice in June 2008 and September 2010, the RO readjudicated the increased rating claim in the latter SOC and in SSOCs. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA inpatient and outpatient treatment records, and private medical evidence as authorized by the Veteran. For his part, the Veteran has submitted personal statements, lay statements from others, private medical evidence, and representative argument. 

The Veteran was also afforded a September 2010 VA medical examination with a September 2011 addendum to rate the current severity of his kidney disability. The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. Here, the September 2010 VA examination with addendum is current. Also, the Board is granting a higher 30 percent rating to account for worsening of the kidney disability. There is no medical or lay basis for a disability rating greater than the 30 percent already being granted. Therefore, a new VA examination to rate the severity of his kidney disability is not warranted. 

The Veteran indicated he was treated a short time after service for his kidney disability at Walter Reed Army Hospital in 1951 and 1952. See October 2009 Substantive Appeal. VA's duty to assist includes obtaining records of any relevant Federal records identified by the Veteran. VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile. 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011). In December 2010, a request to secure these records from the National Personnel Records Center (NPRC) yielded a negative response. In an August 2011 phone call, the Veteran informed VA that he did not have these records in his possession. In an August 2011 Formal Finding Memorandum, VA indicated that all procedures to obtain these records were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile. Thus, the Board finds no basis for further pursuit of these Federal records; as such efforts would be futile. 38 C.F.R. § 3.159(c)(2) and (3).

The RO/AMC substantially complied with the Board's September 2010 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Specifically, pursuant to the remand, the RO/AMC secured additional VA treatment records, afforded the Veteran a more current VA examination, and attempted to secure Walter Reed Army Hospital records from the early 1950s. The RO/AMC has substantially complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

The Merits of the Claim - Increased Rating for Nephritis

The Veteran's service-connected nephritis glomeruli is rated as 10 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7502 (2011), chronic nephritis. He has been in receipt of a 10 percent rating since October 1, 1951. In an increased rating claim received by the RO in October 2006, the Veteran contends that his service-connected nephritis glomeruli disorder is more severe than is contemplated by the currently-assigned 10 percent rating. The Board grants the appeal in part and finds that an increased 30 percent disability rating is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The U.S. Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). That is to say, the Board must consider whether there have been times when his kidney disability has been more severe than at others, and rate it accordingly. 

Chronic nephritis is rated as renal dysfunction. See 38 C.F.R. § 4.115b, Diagnostic Code 7502. The Board has also considered the Rating Schedule for voiding dysfunction, which provides that the particular condition will be rated as urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a. 

When rating for renal dysfunction, a 30 percent evaluation is warranted with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 (hypertension is 10 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control). Id.   

When rating for renal dysfunction, in order to warrant a 60 percent rating, the evidence must show constant albuminuria with some edema; or a definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 (hypertension is 40 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 120 or more). Id.    

When rating for renal dysfunction, a 80 percent evaluation pursuant to Diagnostic Code 7541 is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. Id.     

When rating for renal dysfunction, a maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular. Id.   

When rating for urine leakage, a 20 percent evaluation is awarded when the disability requires the wearing of absorbent materials that must be changed less than two times per day. A 40 percent rating is in order when the disability requires the wearing of absorbent materials that must be changed two to four times per day. A maximum evaluation of 60 percent is warranted when the disability requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. Id.

When rating for urinary frequency, a 20 percent evaluation is awarded when the daytime voiding interval is between one and two hours, or; there is awakening to void three to four times per night. A maximum rating of 40 percent is in order when the daytime voiding interval is less than one hour, or; there is awakening to void five or more times per night. Id. 

When rating for obstructed voiding, there is no 20 percent rating. A maximum evaluation of 30 percent is awarded when there is urinary retention requiring intermittent or continuous catheterization. Id.

When rating for urinary tract infection, a 10 percent evaluation is warranted when they require long-term drug therapy, one to two hospitalizations per year, and/or require intermittent intensive management. A 30 percent evaluation is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. If urinary tract infections result in poor renal function, the disorder is rated as renal dysfunction. Id. 

The evidence of record is consistent with an increased 30 percent rating for nephritis glomeruli. 38 C.F.R. § 4.7. When rating for renal dysfunction, a 30 percent evaluation is warranted when there is constant albumin in the urine. See 38 C.F.R. § 4.115a. VA examiners in September 2004, November 2006, and September 2010 all noted albuminuria upon urine testing. VA treatment records dated in 2005, 2006, and 2007 also assessed proteinuria upon testing. Crucially, the September 2010 VA examiner in a September 2011 addendum concluded that the albuminuria is related to the Veteran's service-connected nephritis glomeruli. He added that proteinuria is associated with kidney damage manifested as glomerulonephritis. These findings were assessed even though the Veteran's renal function was often normal, and even though his separately diagnosed renal cysts were found not be associated with his service-connected condition. See September 2011 VA addendum report. In short, the presence of constant albumin in the urine meets the criteria for a 30 percent rating under renal dysfunction. See id.   

However, the evidence of record does not warrant an increased disability rating beyond 30 percent. 38 C.F.R. § 4.7. Initially, under obstructed voiding and urinary tract infection, the Veteran is already at the maximum 30 percent rating available. See id. Thus, neither obstructed voiding nor urinary tract infection can provide him with a higher rating. Under urine leakage, the medical and lay evidence of record does not reveal the wearing of absorbent materials that must be changed two to four times per day. The Veteran has never reported wearing absorbent materials. 

Under renal dysfunction, the medical and lay evidence of record does not reveal constant albuminuria with some edema; or a definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 (hypertension is 40 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 120 or more); or BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. VA examiners in September 2004, November 2006, and September 2010 consistently remarked that none of these signs and symptoms was present. A review of VA and private treatment records dated in the 2000s also fail to reveal any of the above symptomatology. The Veteran's hypertension was stable and controlled. His blood pressure readings were frequently normal. His creatinine levels were always between 0.9 to 1.1 mg%. His BUN readings were normal throughout the appeal. Although he underwent significant treatment for pancreatic cancer in 2008, this is a nonservice-connected condition. 

Accordingly, the Board finds that the evidence supports an increased disability rating of 30 percent, but no higher, for his nephritis glomeruli based on renal dysfunction. 38 C.F.R. § 4.3. 

Francisco Consideration

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate. Since, however, the Veteran's symptoms have remained fairly constant at a 30 percent level for his nephritis glomeruli, a staged rating is unjustifiable. 

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). Since the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The evidence fails to show anything unique or unusual about the Veteran's kidney disability that would render the schedular criteria inadequate. 

The Veteran's kidney disability does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his schedular ratings. Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The Veteran retired in 1994 from his job as a refinery worker. There is no allegation or evidence he retired or lost any time from work due to his service-connected nephritis. No evidence of record demonstrates "marked interference with employment" due to his service-connected nephritis to render impractical the application of the regular rating standards. See 38 C.F.R. § 3.321(b)(1). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected nephritis, to suggest he is not adequately compensated for his disabilities by the regular Rating Schedule. See 38 C.F.R. § 3.321(b)(1);  VAOPGCPREC 6-96. There is no assertion or evidence of any recent inpatient treatment for his service-connected nephritis since the 1950s. His treatment appears to be mostly on an outpatient basis.


ORDER

An increased 30 percent disability rating for nephritis glomeruli is granted, subject to the laws and regulations governing the payment of VA compensation.  


____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


